Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 28 May 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities:

On page 33, formula A-2 includes a single bond with oxygen where a double bond would be expected (consistent with known chemistry; see Applicant’s formula A-2 reproduced below showing a single bond and compare to formula 3 of Kim (US 2017/0307624 A1) showing the expected double bond, with arrows indicating the difference added by Examiner).


    PNG
    media_image1.png
    406
    1293
    media_image1.png
    Greyscale
  
Applicant’s formula A-2, left and formula 3 of Kim, right, annotated by Examiner to show the difference.

While Examiner has not identified any other readily apparent errors in Applicant’s chemical formulas, Examiner recommends Applicant carefully check all formulas for correctness.

Appropriate correction is required.

Claim Objections
Claim(s) 1, 3, and 8 is/are objected to because of the following informalities:  

Regarding claim 1, the claim recites “GSH” without direct reference to glutathione. Examiner recommends reciting --glutathione (GSH)-- in place of “GSH” on page 5, line 5.

Regarding claim 3, the claim is not a single sentence with a period at the end. A period is in line 2, with the formulas listed after. Examiner recommends replacing the period in line 2 with a colon and adding a period to the end of the claim.

Regarding claim 8, in line 1, “term” is recited where --terms-- would be expected. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 3, the claim recites the same chemical formula described in the objection to the specification above.
According to the approach used by the court in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (See MPEP 2164), There are many factors (“Wands factors”) to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In this case, since the claim recites the single bond with oxygen, which is not consistent with known chemistry, considering especially factors (C) and (F) above, the specification is not enabling.
However, as suggested by the objection to the specification above, the recitation of a single bond is, as best understood, a typographical error. If the specification and claim 3 are amended to correct the error (i.e., by reciting a double bond instead), this enablement rejection would be overcome. Such an amendment would not constitute adding new matter since one of ordinary skill in the art would understand a double bond to be intended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0307624 A1) in view of Kubow (US 2007/0092632 A1).

Regarding claim 1, Kim discloses a method comprising treating a living cell with a FreSH-tracer (par. [0052]-[0059], fig. 1a-j); isolating desired cells (via centrifugation and sonication); and measuring a glutathione (GSH) level in the isolated cells (par. [0112]).
Kim further discloses a glutathione measurement result is indicated as a fluorescence ratio of F510/F580 after FreSH-tracer treatment; and thiol(glutathione) detection indicates the aging and oxidation or the oxidative stress of a cell (see claims 1, 12 and 13 and paragraph [0003]).
Kim does not expressly disclose the method is for measuring cell quality, further comprising determining cell quality according to the glutathione level, wherein determining cell quality according to the glutathione level is performed according to one or more selected from the group consisting of the following evaluation parameters:
i) glutathione mean or median level (GM) of cells; 
ii) glutathione heterogeneity (GH) of cells;
iii) glutathione regeneration capacity (GRC) of cells; and
iv) oxidative stress resistance capacity (ORC), where
GM is calculated as the mean or median value of a cellular FreSH-tracer ratio (FR) or F510,
GH is calculated as the coefficient of variation or the robust coefficient of variation of cellular FR or F510,
GRC is a value obtained by real-time monitoring of FR or F510 after living cells are treated with an oxidizing agent, and is calculated by dividing a value obtained by subtracting a second area under the curve (AUC) of a group treated with a second oxidizing agent from a first AUC of a group treated with a first oxidizing agent by a value obtained by subtracting the second AUC of the group treated with the second oxidizing agent from a third AUC of a naive control and multiplying the resulting value by 100, and
ORC is a value of cell counts with the variation in GSH expression, obtained by comparing the GSH levels quantified after living cells are treated with a first oxidizing agent with the GSH levels quantified in control cells which are not treated with an oxidizing agent or in control cells which have not been treated with an oxidizing agent yet.
Kubow discloses a method for measuring cell quality (i.e., determining treatment was effective), comprising determining cell quality according to the glutathione level, wherein determining cell quality according to the glutathione level is performed according to glutathione mean levels of cells and glutathione heterogeneity (SD) of cells (par. [0034]-[0037], [0105]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Kim in view of the further teachings of Kim described above and the teachings of Kubow so that the method is for measuring cell quality, further comprising determining cell quality according to the glutathione level, wherein determining cell quality according to the glutathione level is performed according to glutathione mean levels (GM) of cells and ii) glutathione heterogeneity (GH) of cells, wherein GM is calculated as the mean or median value of a cellular FreSH-tracer ratio (FR) or F510, and GH is calculated as the coefficient of variation of cellular FR or F510.
One would have been motivated to do so to use well-known statistical measures to quantify cell quality.

Regarding claim 2, Kim modified teaches method according to claim 1, wherein the measurement of a glutathione level is performed by adding Applicant’s claimed chemical A (Kim, claim 1, par. [0119]-[0121]).

Regarding claim 3, as best understood, Kim modified teaches the method according to claim 1, wherein the chemical is one of the claimed chemicals A2 through A6 (Kim, formulas 3-5 and 7-8 in claim 2, respectively).

Regarding claim 4, Kim modified teaches the method according to claim 1, wherein FR is a ratio between a fluorescence intensity (F510) at 430-550 nm and a fluorescence intensity (F580) at 550-680 nm (Kim, par. [0121]).

Regarding claim 5, Kim modified teaches the method according to claim 1, wherein the quality of the cells is good when GM of cells increases after treatment with oxidative stress (i.e., determining treatment was effective, Kubow, par. [0034]-[0037], [0105], for the treatment described in Kim; see rejection of claim 1 above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kim in view of the further teachings of Kubow.
One would have been motivated to do so to use well-known statistical measures to quantify cell quality.

Regarding claim 6, Kim modified teaches the method according to claim 1, wherein GH (i.e., standard deviation SD) is determined after treatment with oxidative stress (see rejection of claim 1 above) and determining when the quality of cells is good (see rejection of claim 5 above).
Kim modified does not expressly disclose the quality of cells is determined as good when GH of cells decreases after treatment with oxidative stress.
Examiner takes Official Notice using standard deviation as a measure of quality was well-known and routinely practiced in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kim so that the quality of cells is determined as good when GH of cells decreases after treatment with oxidative stress.
One would have been motivated to do so to use well-known statistical measures to quantify cell quality.

Regarding claims 7, 9, and 13, Kim modified teaches the method according to claim 1 and determining when the quality of cells is good (see rejection of claim 5 above).
Kim modified does not expressly disclose the quality of cells is determined as good when GRC of cells increases, wherein the first oxidizing agent is selected from the claimed list in claim 13 which includes H202 (corresponding to a hydroperoxide in claim 9) and diamide (corresponding to a thiol oxidizing agent in claim 9).
However, Kim further discloses a method for measuring an antioxidant activity by injecting an oxidant, the method in which it can be determined that the less an integral value of a differential between the fluorescence intensity ratio of a living cell not injected with an oxidant and the fluorescence intensity ratio of a living cell injected with an oxidant, from the point of oxidant injection to the point of recovery to a fluorescence intensity ratio before the oxidant injection (that is, the less the surface area value between a graph of the fluorescence intensity ratio of the living cell not injected with the oxidant and a graph of the fluorescence intensity ratio of the living cell injected with the oxidant), the higher the antioxidant activity, wherein diamide (i.e. a thiol oxidizing agent), and H202 (i.e., a hydroperoxide) is used as the oxidant (Kim, par. [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kim as described in the rejection of claim 1 above in view of the further teachings of Kim so that the quality of cells is determined as good when GRC of cells increases, wherein the first oxidizing agent is selected from (H202) (i.e., a hydroperoxide) and diamide (i.e., a thiol oxidizing agent).
One would have been motivated to do so to exempt a thiol group other than glutathione.

Regarding claim 8, Kim modified teaches the method according to claim 1 and determining when the quality of cells is good (see rejection of claim 5 above).
Kim modified does not expressly disclose in terms of ORC, the quality of cells is determined as good when there are a small number of cells with lower GSH levels quantified after treatment with an oxidizing agent, compared with the GSH levels quantified in control cells which are not treated with an oxidizing agent or have not been treated with an oxidizing agent yet, or there are a large number of cells with higher or the same GSH levels quantified after treatment with an oxidizing agent, compared with the GSH levels quantified in control cells which are not treated with an oxidizing agent or have not been treated with an oxidizing agent yet.
However, Kim further discloses the feature wherein the recovery of the fluorescence ratio of a sensor after oxidant treatment signifies an effective antioxidant reaction in a cell with respect to oxidative stress (Kim, par. [0135]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kim as described in the rejection of claim 1 above so that in terms of ORC, the quality of cells is determined as good when there are a small number of cells with lower GSH levels quantified after treatment with an oxidizing agent, compared with the GSH levels quantified in control cells which are not treated with an oxidizing agent or have not been treated with an oxidizing agent yet, or there are a large number of cells with higher or the same GSH levels quantified after treatment with an oxidizing agent, compared with the GSH levels quantified in control cells which are not treated with an oxidizing agent or have not been treated with an oxidizing agent yet.
One would have been motivated to do so to use a precise statistical measure to quantify cell quality.

Regarding claim 10, Kim modified teaches the method according to claim 9, but does not expressly disclose the second oxidizing agent includes one of the claimed list.
Examiner takes Official Notice the oxidizing agents in the claimed list were well-known and routinely used in the art for their oxidizing properties.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kim so that the second oxidizing agent includes one of the claimed list.
One would have been motivated to do so to use a readily available oxidizing agent.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kubow as applied to claim 1 above, and further in view of Goldstein (US 2009/0234011 A1).

Regarding claims 11-12, Kim modified teaches the method according to claim 1, but does not expressly disclose the desired cells are selected from the claimed cells, including T-cells.
Goldstein discloses the cell is a T-cell (par. [0028]-[0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kim in view of the teachings of Goldstein so that the desired cells are selected from the claimed cells, including T-cells.
One would have been motivated to do so to gain an advantage suggested by Goldstein of studying lymphocyte function (Goldstein, par. [0028]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884